DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-11, 13-19, and 21-22 are pending.
Claim 1 is currently amended.
Claims 13-19 and 21-22 are withdrawn as being directed to a non-elected invention, the election having been made on 7/13/2020. Applicant’s new claims 21-22 are not entered because (i) claims 21-22 are new subject matter filed in RCE and (ii) claims 21-22 would have been subject to restriction if they were filed early before examination. However, claims 21-22 may be subject to rejoinder after patentable subject matter is identified.
Claims 12 and 20 are cancelled.
Claims 1-11 have been examined.

Priority
This application has PRO 62/888,436 08/16/2019
This application has PRO 62/880,630 07/30/2019
This application has PRO 62/831,627 04/09/2019
This application has PRO 62/769,555 11/19/2018


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/15/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Maintained Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Alroy et al. (US 5,141,925, previously cited 10/30/2020), in view of Corfield et al. (Frontiers in Bioscience 6, d1321-1357, October 1, 2001, previously cited 10/30/2020), in view of Green (https://www.dipterra.com/blog/bsfl-an-earth-friendly-feedstock. January 13, 2013; previously cited 4/9/2021), in view of Jeromin (November 5, 2018 https://www.veterinarypracticenews.comlfood-allergy-november-2018-21, previously cited 12/14/2021.), and in view of Kumar et al. (Asian Australas. J. Anim. Sci. 2013;26(9):1347-1358, previously cited 12/14/2021.).
Claim 1 is drawn to a composition comprising a mixture of glycopeptides obtained from gastrointestinal tract mucins, wherein:
(a) mucins not subject to release of oligosaccharides from mucin glycopeptide;
(b) oligosaccharide content of the composition is > 2 % (w /w);
(c) a molecular weight of peptide ≤ 5 KDa and the weight ratio of peptide > 40% (w/w) in the composition;
(d) free amino acid content of the composition is <45% (w/w);
(e) water solubility of the composition is greater than 120 g/L at 25° C;
(f) glycopeptide-bound oligosaccharides having each structure of (i)-(xviii);
(g) no insoluble particles having a diameter greater than 7 μm,
wherein the composition is an animal feed supplement and when added to animal feed is present in an amount of between about 0.5% and 3.0% w/w. The wherein clause is an intended use of the claimed composition under the broadest reasonable claim interpretation; thus, the 
Alroy et al. teach administration of glycoprotein of fetuine, bovine submaxillary mucin, and hog gastric mucin mixed with the normal animal feed (col 9, line 21-36; col 12, Table E1). Alroy et al. teach the sugar parts of mucin glycoprotein are in a relatively intact form to maintain its bioactivity by selectively binding to lectins produced by parasites (col 9, line 66-68 bridging to col 10, line 1-3; claim 1), reading on the limitation (a) the mucins or the partially purified fraction without release oligosaccharides from glycopeptides. The limitations of (b) and (f) are inherent properties of purified mucin glycoproteins as evidenced by Corfield et al. showing gastric mucin glycoproteins comprising all 4 core structures and various branched saccharide structures (p1324, Table 2).
Alroy et al. in view of Corfield et al. do not explicitly teach peptide content with a molecular weight of < 5 KDa or > 40% (w/w) in an animal feed composition.
Green teaches nutritional animal feed comprising 35-40% high quality protein. Green teaches commercial feedstock formulations in raising poultry, swine, cattle and fish comprising 40-45% protein (p2, para 1). Jeromin teaches food allergy in animals (Title). The proteins of animal feeds are not free amino acids, reading on the limitation (d). Jeromin teaches hydrolyzed protein diets, from either other animal or plant source, < 5kDa size is beneficial to reduce allergenicity of the large native protein (p2, Elimination round, para 5). Because both Green and Jeromin teach animal feed composition comprising proteins, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious for beneficial use of hydrolyzed proteins < 5kDa size to reduce allergenicity of its native protein for animal feed as suggested by Jeromin, reading on the limitation (c).
Alroy et al. in view of Corfield et al. and in view of Green and Jeromin do not explicitly 
Kumar et al. teach membrane technology in dairy industry (Title). Kumar et al. show the use of membrane filtration at pore size 0.1 µm-10 µm to remove insoluble particles (e.g., contaminated bacteria) from a liquid protein/peptide-containing composition as follows (p1348, Fig 1), reading on the limitation (g).

    PNG
    media_image1.png
    419
    794
    media_image1.png
    Greyscale

The soluble peptides < 5 KDa are > 40% of the total weight of a filtrated composition. When a solubility of the peptides < 5 KDa are 40%, the entire filtrated composition would have a solubility at least 400 g/L (greater than 120 g/L), reading on the limitation (e).
With respect to claims 2-6, the sialylated polysaccharides are inherently associated the gastrointestinal tract mucins as evidenced by Corfield et al. (p1324, Table 2).
With respect to claim 8, Alroy et al. teach the sugar parts of mucin glycoprotein are in a relatively intact form to maintain its bioactivity (col 9, line 10-14). Furthermore, Alroy et al. do not teach or suggest any free glycan in an animal feed.
With respect to claims 9-10, the functional limitations of mucin glycoproteins are inherent properties of Alroy’s mucin glycoproteins as evidenced by Corfield et al. Furthermore, the intended use of mucin glycoproteins does not apparently change the structure of the composition as claimed; thus, the intended use of gastrointestinal tract mucins as claimed does 
With respect to claim 11, Alroy et al. teach administration of glycoprotein of hog gastric mucin mixed with the normal animal feed (col 9, line 21-36; col 12, Table E1).
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine Alroy’s animal feed comprising mucin glycoproteins with Corfield’s teaching of mucin-bound oligosaccharides because Corfield teaches Alroy’s mucin glycoproteins inherently comprising mucin-bound oligosaccharides as claimed (p1324, Table 2). The combination would have reasonable expectation of success because both references teach mucin-bound oligosaccharides. 
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings (Alroy et al. in view of Corfield et al.) with the combined teachings of Green and Jeromin because Alroy et al. in view of Corfield et al. teach an animal feed comprising glycoproteins and (a) Green teaches commercial feedstock formulations in raising poultry, swine, cattle and fish comprising a total of 40-45% protein (p2, para 1) and (b) Jeromin teaches hydrolyzed protein diets, from either other animal or plant source, < 5kDa size is beneficial to reduce allergenicity of the large native protein (p2, Elimination round, para 5). The combination would have reasonable expectation of success because the references teach animal feed comprising proteins.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings (Alroy et al. in view of Corfield et al. in view of Green and Jeromin) with Kumar’s membrane filtration because Kumar et al. show the use of membrane filtration at pore size 0.1 µm-10 µm to remove insoluble particles such as contaminated bacteria (p1348, Fig 1). The combination would have reasonable expectation of 
Applicant’s Arguments
(i)	The amendment "is an animal feed supplement and when added to animal feed is present in an amount of between about 0.5% and 3.0% w/w" overcomes the rejection (Remarks, p11, para 3).
(ii)	The Office has failed to acknowledge that Alroy specifically teaches that mucins should be used intact, without hydrolysis into smaller glycopeptides: bind to lectin. Thus, Alroy teaches away from using the lower molecular weight mucin glycopeptides (5 kDa or less) that are required in the presently claimed animal feed supplement composition (Remarks, p11, last two para bridging to p12, para 1).
(iii)	The combination of Alroy and Corfield do not explicitly teach peptide content with a molecular weight of 5 KDa or less in an animal feed composition (Remarks, p12, para 2).
(iv)	Jeromin relates to the potential allergenicity of dietary protein in animal feed itself, without the slightest mention of mucins. Based solely on the small amount of mucin in feed suggested by Alroy and the 0.5-3.0% w/w of mucin glycopeptides recited in the present claims, a person of skill in the art (a "POSITA") would not have reasonably been concerned about allergenicity (Remarks, p12, para 3 bridging to p13, para 1).
(v)	Nowhere does Jeromin teach or suggest that mucin glycoproteins have been used as a dietary protein source in these foods, much less that mucin glycoproteins are allergenic (Remarks, p13, para 2-3).
(vi)	Green is referring to intact proteins in the cited statement, but the Office asserts that Jeromin's purported teaching of hydrolyzing dietary proteins to reduce allergenicity renders that 
(vii)	The Office provides a table of solubility values for peptides without an explanation of or source for the values presented therein to support its contention. It is also unclear where the Examiner finds support for requiring that the solubility of the claimed composition is between 30% and 100%, as the claims do not recite such limitation (Remarks, p15, para 2).
(viii)	Kumar does not teach filtering milk for use in an animal feed; thus, Kumar is not in the same field of endeavor as the claimed invention (Remarks, p15, last para bridging to p16, para 1).
(iv)	The rejection is based on impermissible hindsight with a reference that does not mention mucin and is directed to the use of hydrolyzed dietary proteins in dog and cat food to reduce
Allergenicity. The Office's rejection improperly applies the cited art to various portions of the claim and not to the claim as a whole (Remarks, p16, para 2-3). 

Response to Arguments
Applicant's arguments filed 2/15/2022 have been fully considered but they are not persuasive for the reasons as follows.
Applicant’s argument (i) is not persuasive because the wherein clause is an intended use of the claimed composition under the broadest reasonable claim interpretation. Thus, the wherein clause has little patent weight and the argument (i) is not persuasive.
Applicant’s argument (ii) is not persuasive because applicant narrowly interprets Alroy’s sugar parts of mucin glycoprotein are in a relatively intact form to maintain its bioactivity by selectively binding to lectins produced by parasites (col 9, line 66-68 bridging to col 10, line 1-3; claim 1), not limited to the full-length mucin glycoprotein as argued by applicant’s teaching away mucin glycopeptides < 5 kDa or less.
Applicant’s argument (iii) is not persuasive because applicant argues the combination of Alroy and Corfield whereas the rejection is based on Alroy et al. in view of Corfield et al. in view of Green, in view of Jeromin, and in view of Kumar et al. as a whole. In particular, Jeromin teaches hydrolyzed protein diets, from either other animal or plant source, < 5kDa size is beneficial to reduce allergenicity of the large native protein in animal feeds (p2, Elimination round, para 5).
Applicant’s arguments (iv) and (v) are not persuasive because (a) the wherein clause 0.5-3.0% w/w of mucin glycopeptides recited in the present claims is an intended use with little patent weight under the broadest reasonable expectation (b) Jeromin’s hydrolyzed proteins < 5kDa size from either other animal or plant source are not limited to mucin glycoproteins as argued applicant.
Applicant’s argument (vi) is unreasonable analysis because Jeromin’s hydrolyzed proteins < 5kDa size from either other animal or plant source suitable for animal feeds at reduced allergenicity compared to the large native protein (p2, Elimination round, para 5), not limited to the animal of fish or livestock as argued by applicant. 
Applicant’s argument (vii) is not persuasive and the rejection has been revised to clarify applicant’s arguments in the office action above. In summary, Kumar et al. show the use of membrane filtration at pore size 0.1 µm-10 µm to remove insoluble particles (e.g., contaminated bacteria) from a liquid protein-containing composition (p1348, Fig 1). The soluble peptide < 5 
Applicant’s argument (vii) is not persuasive because (a) the wherein clause 0.5-3.0% w/w of mucin glycopeptides recited in the present claims is an intended use with little patent weight under the broadest reasonable expectation and (b) Kumar et al. show the use of membrane filtration at pore size 0.1 µm-10 µm to remove insoluble particles (e.g., contaminated bacteria) from a liquid protein-containing composition (p1348, Fig 1). The soluble peptide < 5 KDa is > 40% of the total weight of a filtrated composition. When a solubility of the peptides < 5 KDa is 40%, the entire filtrated composition would have a solubility at least 400 g/L.
Applicant’s argument (viii) is not persuasive because applicant’s statement is false. Kumar teaches filtering a liquid composition comprising peptide/protein to remove insoluble particles. Alroy et al. in view of Corfield et al. and in view of Green and Jeromin teach a composition comprising proteins and mucin glycoproteins. Thus, the cited prior art references are in same field of endeavor to remove insoluble particles from a protein-containing composition in contradictory to applicant’s argument.
In response to applicant's argument (iv) that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the present case, applicant separates the combined teachings of Alroy, Corfield, Green, Jeromin and Kumar into individual references. Applicant argues a In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). 
For at least the reasons above, the arguments are not persuasive.

2.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Alroy et al. in view of Corfield et al., in view of Green, in view of Jeromin and Kumar et al. et al. as applied to claims 1-6, 8-11 and further in view of Haffner et al. (AgriMedia 2000, ISBN 3-86037-126-6, previously cited 10/30/2020).
Claim 7 is drawn to the free amino acid content of the composition is between 33% and 43% (w/w).
Alroy et al. in view of Corfield et al., in view of Green, in view of Jeromin and Kumar et al. et al. teach a composition as applied to claims 1-6 and 8-11 above.
Alroy et al. in view of Corfield et al., in view of Green, in view of Jeromin and Kumar et al. et al. do not explicitly teach the free amino acid content of the composition is between 33% and 43% (w/w).
Haffner et al. teach continuous supply of free amino acids from the feed into the animal’s metabolism (amino acid flux). Haffner et al. teach the free amino acids can be rapidly absorbed and thus are available sooner at the site where synthesis is taking place and out of phase with the remainder of the protein derived amino acids (p12, col 2, last para bridging to p13, col 1, para 1). 
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings (Alroy et al. in view of Corfield et al., in view of Green, in view of Jeromin and Kumar et al. et al.) with Haffner’s teaching of free amino acids because Haffner et al. teach free amino acids in animal feeds can be rapidly absorbed and thus are available sooner at the site where synthesis is taking place and out of phase with the remainder of the protein derived amino acids (p12, col 2, last para bridging to p13, col 1, para 1). The combination would have reasonable expectation of success because Haffner  et al. teach free amino acids in animal feeds can be rapidly absorbed and thus are available sooner at the site where synthesis is taking place.
Response to Arguments
Applicant's arguments filed 2/15/2022 have been fully considered but they are not persuasive. See response to arguments above.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
08-March-2022
/ARADHANA SASAN/Primary Examiner, Art Unit 1615